Citation Nr: 1143769	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-30 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1966 to January 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and January 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in April 2010, for which he failed to appear.

The issue of service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's current skin disorder is related to his military service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2006 and July 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the December 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

The Board acknowledges that VA examinations were not conducted with respect to the Veteran's skin disorder claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because there is no competent or credible lay or medical evidence of record indicating that any current skin disorder is related to the Veteran's service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own unsubstantiated lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, the preponderance of the evidence does not show that the claimed skin disorder is related to in-service exposure to herbicides, as the Veteran is not currently diagnosed with a disorder for which presumptive service connection is allowed.  The Board accepts that the Veteran is currently suffering from furunculosis, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between this diagnosis and the Veteran's period of service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled, as VA and private medical records  relevant to these claims have been requested and obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination of her claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  VA''s Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32, 395 (2007).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Skin Disorder

The Veteran claims that he currently has a skin disorder that is related to in-service exposure to herbicides.  He contends that he began to experience skin symptomatology during his service in the Republic of Vietnam and that he also experienced skin symptomatology prior to his discharge form active service.  The Veteran essentially contends that he has experienced a continuity of symptomatology following his separation from active duty.

The Veteran's service personnel records confirm his service in the United States Army from January 1966 to January 1969, to include service in the Republic of Vietnam from March 1967 to February 1968.  While these records show that he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and the Bronze Star, they are negative for evidence that the Veteran received any awards or medal indicative of combat service.

A review of the Veteran's service treatment records is negative for reports of symptomatology or any diagnoses relevant to a skin disorder.  The January 1969 separation report of medical examination shows that the clinical examination of the Veteran's skin was essentially normal.  On the associated January 1969 separation report of medical history, the Veteran denied ever having any skin diseases.  

In May 2005, the Veteran underwent a VA Agent Orange examination.  His military service was noted, as described above.  The Veteran was noted to have erosive skin papules on his lower arms and the back of his neck, which he reported had waxed and waned over the past thirty-five years (since 1970).  He denied having been evaluated for his condition.  The physical examination revealed several erosive, popular, erythematous, scaly lesions scattered on his forearms and the back of his neck.  His skin pigmentation was uneven and blotchy, with areas of post-inflammatory hypopigmentation.  Following the physical examination, the Veteran was diagnosed with sun-damaged skin.

On his November 2006 claim for service connection, the Veteran denied receiving any treatment for the claimed skin disorder.

In a December 2006, the Veteran reported that he was exposed to herbicides during his service in Vietnam, after which he developed small blisters on his face, arms, and other areas.  He stated that he sought treatment at the dispensary and was advised to wait a few days to see if the condition would resolve.  He reported that his symptoms resolved and that he did not receive treatment.  The Veteran stated that several months later, prior to his discharge, he experienced additional skin symptomatology, for which he did not seek medical treatment.  He reported that he did seek treatment for his skin symptomatology with a private physician within a year following his discharge.  Reportedly, he was given a salve which did not alleviate his symptoms.

Post-separation VA treatment records show intermittent treatment for the Veteran's skin symptomatology.  A May 2006 VA treatment record documents his report of having multiple, non-healing skin lesions on his neck and bilateral upper extremities for years.  He underwent a dermatology consultation in March 2007, at which time he was noted to have follicular lesions, by history, without current pathology.  These records show that he was diagnosed with furunculosis affecting the upper chest and back in March 2009.

In light of foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a skin disorder.  Initially, the Board finds that presumptive service connection for a skin disorder based on herbicide exposure is not warranted.   Given the Veteran's confirmed service in the Vietnam, his exposure to herbicides has been conceded.  However, there is no objective evidence showing that he is currently diagnosed with a disorder presumed to be related to herbicide exposure.  While VA regulations provide for presumptive service connection for chloracne based on herbicide exposure, there is no evidence that the Veteran has actually been diagnosed with chloracne.  Essentially, there is no objective evidence indicating that the Veteran manifested chloracne or any other acneform disease consistent with chloracne to a degree of 10 percent or more within one year of his last in-service exposure to an herbicide agent.  He completed his service in the Vietnam in February 1968.  Assuming that he was exposed to an herbicide agent there and that his last exposure to such an agent occurred on his last day in the country, the Veteran must have exhibited chloracne or any other acneform disease consistent with chloracne to a compensable degree by February 1969.  Service treatment records dated prior to February 1969, to include the January 1969 separation report of medical examination, make no mention of chloracne or any other acneform disease consistent with chloracne.  The Board recognizes that the medical evidence shows that the Veteran is currently diagnosed with furunculosis; however, presumptive service connection is not allowed for this diagnosis based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii), 3.309.  Therefore, presumptive service connection due to herbicide exposure therefore is not for application in this case.

Similarly, the Board finds that service connection is not warranted for a skin disorder on a direct basis.  As noted above, there is no evidence of record showing that the Veteran is currently diagnosed with chloracne.  Indeed, the Veteran underwent a VA Agent Orange examination in May 2005, at which time his in-service exposure to herbicides and his skin symptomatology were both noted.  However, he was not diagnosed with chloracne, and was instead assessed with having sun-damaged skin.  While the medical evidence of record shows that he was diagnosed with furunculosis in March 2009, the preponderance of the evidence does not show that these diagnoses are related to his military service.

The Veteran essentially maintains that his skin disorder first manifested during his military service and that he has experienced a continuity of symptomatology following his separation.  He states that he sought treatment for his skin symptomatology while on active duty and he sought treatment within a year following his separation from active duty.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing blisters.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id. 

Although the Veteran is competent to report that he has experienced skin symptomatology ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) [distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")].

In making this credibility determination, the Board does not find the Veteran's statements that his skin disorder began in service and that he experienced a continuity of symptomatology to be credible.  The Board finds that while the Veteran's report of in-service skin symptomatology is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the Veteran reported that he went to the dispensary for skin blisters during his military service.  However, his service treatment records are negative for any reports or treatment of any skin symptomatology.  Indeed, the Veteran denied ever having any skin diseases on the January 1969 report of medical history.  The January 1969 separation report of medical examination shows that his skin was normal at the time of his separation.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his skin disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Furthermore, the Board finds that the Veteran's reports of an in-service onset and a continuity of symptomatology are also not supported by the evidence of record.  Specifically, he has provided inconsistent statements regarding his reported treatment and the onset of his skin disorder.  In a December 2006 statement, the Veteran claimed that he was treated for his skin symptomatology by a private physician within a year of his separation from the military.  However, on his November 2006 claim for service connection and during the May 2005 VA Agent Orange examination, he denied ever receiving any treatment for his condition.  

Moreover, the Veteran's claim that his skin symptomatology began during his military service is contradicted by his May 2005 report that his symptoms began in 1970, which is following his separation from military service.  Given the preponderance of the evidence in its totality, the Veteran's reports of a skin condition that began in service and a continuity of symptomatology are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511- 12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (197) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore the Veteran's statements as to the onset of his skin disorder and the continuity of his skin disorder symptomatology are given less probative value when compared to the medical evidence and other lay evidence of record.

For the Veteran to prevail on his claim, the evidence must show either continuity of symptomatology since service or a medical opinion linking his currently diagnosed skin disorder to his military service.   Neither has occurred in this case.  Again, the Board highlights that the Veteran's service treatment records are negative for evidence of a skin disorder.  Moreover, there is no medical evidence of any skin symptomatology until 2005 when he was diagnosed with sun-damaged skin; he was not diagnosed with furunculosis until 2009.  Since the Veteran's  service treatment records are negative for evidence of a skin disorder, there is no credible evidence of a continuity of skin symptomatology, and there is no objective evidence of any skin symptomatology post-separation until 2005, there would have to be competent medical evidence linking the claimed skin disorder to service and the record does not contain such medical evidence.  Indeed, the medical evidence is negative for a medical opinion relating the diagnosed furunculosis disorder to the Veteran's military service.  In view of the circumstances, a VA examination is not necessary to obtain an opinion as the etiology of the Veteran's skin disorder, as the evidence does not raise a possibility of substantiating a claim of an in-service incident or occurrence attributable to his current disorder.

The only evidence linking the Veteran's current skin disorder to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for a skin disorder.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed skin condition to his military service.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a skin disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's bilateral hearing loss claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A; 38 C.F.R. § 3.159(c).

The Veteran essentially claims that his current bilateral hearing loss is related to in-service noise exposure.  Having reviewed the evidence of record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claim.

In addition to the legal criteria for service connection explained above, VA regulations provide that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The Veteran's service treatment records have been associated with the claims file.  These records show that the Veteran's hearing was assessed in January 1966 at the time of his enlistment into the military.  The Veteran was diagnosed with defective hearing in the right ear, but was determined to be fit for duty.  The January 1966 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
45 (50)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
15 (20)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the first figures of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The service treatment records show that the Veteran's hearing was further assessed in January 1969 prior to his separation from active duty.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (5)

The examiner indicated on the January 1969 audiological examination that the audiometric results were reported in ASA standards.  Thus, the ASA standards have  been converted to ISO-ANSI standards to facilitate in data comparison, and these figures are represented in parentheses.

In December 2008, the Veteran underwent a VA audiology examination, at which time the claims file was reviewed.  The examiner determined that the Veteran's hearing was normal at the time of his separation from active duty, but did not address the January 1966 in-service diagnosis of defective hearing in the right ear.  Following a audiometric examination, the Veteran was found to have bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner did not provide an opinion specifically addressing the etiology of the Veteran's diagnosed hearing loss.

In January 2009, the RO obtained an addendum opinion regarding the Veteran's diagnosed hearing loss.  However, the Board finds this addendum opinion to be inadequate with which to decide the Veteran's claim.  As an initial matter, it is unclear whether the examiner reviewed the Veteran's claims file in conjunction with providing the requested opinion.  Moreover, the examiner stated that hearing loss was not shown during the Veteran's military service; however, again no discussion was provided regarding the January 1966 audiometric examination showing right ear hearing loss.  Thus, no opinion was provided regarding whether any pre-existing right ear hearing loss was aggravated by the Veteran's military service.  Additionally, the examiner's opinion that the Veteran's hearing loss was less likely related to his military service/noise exposure seems to be based on the absence of audiometric evidence of hearing loss at the time of his separation from active duty.  However, the examiner also indicated that a component of the Veteran's hearing loss may be age related, but that she could not determine the etiology of his hearing loss without resort to mere speculation.  Given of these factors, the accuracy of the VA examiner's opinion is called into question.

The Board also finds that the December 2008 examination report and associated January 2009 addendum did not adequately consider the Veteran's competent reports of an onset or increase of hearing loss and tinnitus symptomatology during his military service and the continuity of his symptoms following his separation.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset, continuity, and severity of his hearing loss must be given consideration in determining whether service connection is warranted.

In this regard, the Board also notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, an additional medical opinion is needed so that the examiner can provide an opinion on the etiology of the Veteran's hearing loss in light of his service treatment records and his reports of continuity of his symptoms.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the Veteran has been afforded a VA examination, the Board finds the December 2008 VA examination and January 2009 addendum opinion to be inadequate with which to decide the Veteran's claim.  In addition to the failure to address the issue of a possible pre-existing right hear hearing disorder, the Board finds that the January 2009 opinion does not give a clear opinion regarding the etiology of the Veteran's hearing loss or give adequate consideration to the Veteran's report of a continuity and severity of his hearing loss following his separation from service.  Therefore, the Veteran must be afforded an additional examination with regards to his claim.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:
1.  The RO/AMC shall schedule the Veteran should be afforded a VA audiological examination to ascertain the nature and etiology of his current hearing loss disorder.  The claims folder must be made available to and be reviewed by the examiner.  While the entire claims file must be reviewed, the examiner's attention is directed to the January 1966 audiometric examination and the January 1969 separation report of medical examination.  The examination report should reflect that the claims folder was reviewed.

Following a clinical examination, the examiner shall opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current hearing loss is etiologically related to the Veteran's military service, to include in-service noise exposure.  The examiner shall also opine whether it is at least as likely as not that any current hearing loss represents an aggravation of the right ear hearing deficits noted on the Veteran's January 1966 enlistment audiometric examination.

In rendering these opinions, the examiner must discuss and consider the Veteran's report of a continuity of hearing loss symptomatology following his separation from active duty.   

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  The RO/AMC will then readjudicate the Veteran's hearing loss claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


